Citation Nr: 1002646	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  03-21 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine 
disability to include the shoulders.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran and V. P. 


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active military 
service from November 1987 to March 1988 and from November 
1989 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2002, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2003, the Veteran appeared at a hearing before a 
Decision Review Officer.  In January 2004 he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearings are in the file.  

In a decision, dated in April 2005, the Board denied the 
claim of service connection for a cervical spine disability 
to include the shoulders.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a decision, dated in July 2007, 
the Court vacated the Board's decision and remanded the 
matter to the Board for further proceedings consistent with 
the Court's order.  

In March 2008, the Board remanded the matter for additional 
development to include a VA examination, which was conducted 
in January 2009. 

In correspondence in April 2008, the Veteran stated that he 
is unable to work and raised the claim for total disability 
rating for compensation based on individual unemployability.  
In correspondence in May 2008 the Veteran raised the claim of 
service connection for posttraumatic stress disorder, which 
previously denied by the RO in a rating decision in November 
1997.  Both claims are referred to the RO for appropriate 
action.


REMAND

In correspondence in May 2008, the Veteran authorized the 
release of private medical records to VA, as the records have 
not been obtained, further development under the duty to 
assist is needed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request in-patient records for 
treatment of neck and back problems 
from November 1989 to September 1990 
from the Darnall Army Hospital, Fort 
Hood, Texas.  If the records are 
unavailable or further attempts to 
obtain the records would be futile, 
notify the Veteran and his attorney in 
accordance with 38 C.F.R. §3.159(e).

2.  Request VA records from the 
Jackson, Mississippi, VA Medical Center 
since June 2008. 

3.  Request the private medical records 
the Veteran authorized VA to obtain on 
his behalf, namely: 

St. Dominic Memorial Hospital, Jackson, 
Mississippi, for neck surgery in 
January 2005; 

Mississippi Headache Center (Dr. 
Mitchell Myers), Jackson, Mississippi; 
and 

Claiborne County Hospital, Port Gibson, 
Mississippi. 

If the records are unavailable or 
further attempts to obtain the records 
would be futile, notify the Veteran and 
his attorney in accordance with 38 
C.F.R. §3.159(e). 

4.  After the requested development is 
completed, adjudicate the claim.  If 
the decision remains adverse to the 
Veteran, then provide him and his 
attorney a supplemental statement of 
the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


